SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.
Patrick Jennings appeals from a judgment of the district court dismissing, pursuant to Federal Rule of Civil Procedure 56, his Eighth Amendment deliberate medical indifference claims. We assume the parties’ familiarity with the facts, the procedural history, and the specification of appellate issues, and hold as follows.
The district court properly dismissed the majority of Jennings’s deliberate indifference claims because he did not exhaust available administrative remedies. See Porter v. Nussle, 534 U.S. 516, 520, 122 S.Ct. 983, 152 L.Ed.2d 12 (2002). With respect to the remaining claim, deliberate indifference to Jennings’s glaucoma, the court properly granted summary judgment because the defendants submitted unrefut-ed evidence that they attended to this condition to the best of their abilities and referred Jennings for outside medical assistance, which he declined to accept. Therefore, a reasonable jury could not have found that defendants were deliberately indifferent to Jennings’s serious medical needs. See Hathaway v. Coughlin, 99 F.3d 550 (2d Cir.1996).
We have considered Jennings’s remaining arguments and found that they wholly lack merit. We therefore affirm.